Case 2:19-cv-01682-AJS Document 17-2 Filed 07/23/20 Page 1 of 2




                       EXHIBIT A
                  Case 2:19-cv-01682-AJS Document 17-2 Filed 07/23/20 Page 2 of 2



Debra A. Stewart

From:                                       Katelin J. Montgomery
Sent:                                       Tuesday, July 21, 2020 8:47 AM
To:                                         Debra A. Stewart
Cc:                                         Kate E. McCarthy
Subject:                                    FW: Federal Proofs of Service
Attachments:                                IMG_20200110_0002.pdf



From: alleghenyprocessservices <alleghenyps1@yahoo.com>
Sent: Friday, January 10, 2020 9:56 AM
To: Katelin J. Montgomery <KJM@MUSLAW.com>
Subject: Federal Proofs of Service

Re: Sadis & Goldberg, LLP v. Akshita Banerjee and Sumanta Banerjee
    Civil Action No. 19-1682

Good morning Katelin,

As per our phone conversation I have attached (2) Federal Proofs of Service for Mr. and Mrs. Banerjee. I Personally
Served Akshita Banerjee and Sub-Served her Sumanta Banerjee on 1-10-10 @& 7:16 A.M. She is wife and co-
resident at location provided. I will be sending originals today by First Class U.S. Mail to your attention. Please feel free to
contact our office if you have any questions in this matter.

Pleas:e.sencl email •.fonfirmatio,11}eteivec1J
Best regards,
Anthony DeMasi
Allegheny Process Services, LLC
322 Mall Blvd. #236
Monroeville, PA 15146
Office: 412-704-7727
  Fax: 412-744-4942
Direct Email: al1eghenyps1@yahoo.com

CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the
individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution
or copying of this communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you
have received this communication in error and then delete it. Thank you.




                                                                             1
